Citation Nr: 0527421	
Decision Date: 10/11/05    Archive Date: 10/25/05

DOCKET NO.  03-17 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to benefits under the provisions of 38 U.S.C.A. § 
1151 for a right ankle disability, as the result of treatment 
by the Department of Veterans Affairs from October 1996 to 
October 1997.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel

INTRODUCTION

The veteran had active service from January 1965 to January 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Oakland, 
California, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The veteran testified at a Travel Board in May 2005 before 
the undersigned Veterans Law Judge, who is designated by the 
Chairman of the Board to conduct hearings pursuant to 38 
U.S.C.A. § 7102 (West 2002).  A transcript of the hearing 
testimony is associated with the claims file.


FINDINGS OF FACT

1.  The veteran injured his right ankle in Honolulu, Hawaii, 
in October 1996 and presented for outpatient treatment at the 
local VA medical facility.

2.  The diagnosis was of an acute ankle sprain and treatment 
was an Ace wrap and ice pack as tolerated.

3.  The evidence of record shows that the veteran did not 
incur additional disability as a result of the VA treatment 
he received for his right ankle injury.


CONCLUSION OF LAW

The criteria for payment of compensation under the provisions 
of 38 U.S.C.A. 
§ 1151 have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 
1991); 38 C.F.R.       § 3.358 (1996); 63 Fed. Reg. 31,263, 
VAOPGCPREC 40-97 (1997).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant or any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the present case, regarding the issue of entitlement to 
compensation under 38 U.S.C.A. § 1151, in a decision dated in 
January 2002, the application was denied.  Only after that 
decision was promulgated did the AOJ, in July 2003, provide 
notice to the claimant regarding what information and 
evidence is needed to substantiate the claim, as well as what 
information and evidence must be submitted by the claimant, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit any evidence in his 
possession that pertains to the claim.

Although the information of record indicates that the veteran 
did not receive a timely VCAA notice, he was in fact aware of 
the specific evidence needed to support his claim and VA's 
obligation to assist him with the development of his claim.  
After receipt of his October 2002 notice of disagreement, the 
RO in an April 2003 letter, specifically requested the 
veteran to submit competent medical evidence with opinions 
from doctors that his examination and treatment were 
incompetent and that his injury was aggravated.  The 
veteran's April 2003 reply advised that the RO had all of the 
evidence necessary to decide his claim.  The May 2003 
statement of the case provided the full provisions of the 
VCAA as well as the evidence needed to support his claim.  
Further, in July 2003, the veteran received a content-
compliant VCAA notice letter.  As to who would obtain what 
part of the evidence needed to support the claim, the letter 
informed the veteran that the RO would obtain his VA 
treatment records and arrange for an examination, if it was 
deemed necessary to adjudicate the claim.  The letter, by 
clear implication, informed the veteran that any other 
evidence deemed pertinent to his claim would be obtained by 
him or, at his request, by the RO.  As such, the veteran was 
not substantively prejudiced by the timing-of-notice error, 
as he has consistently pursued his claim under his preferred 
theory and has not been denied meaningful participation in 
the VA claims process.  See Mayfield v. Nicholson, 19 Vet. 
App. at 120-21.  Under these circumstances, the Board is 
satisfied that the veteran has been adequately notified of 
the content requirements of the VCAA.  38 U.S.C.A. 
§§ 5103(a), (b)(3); 38 C.F.R. § 3.159(b)(1); VAOGCPREC 1-2004 
(February 24, 2004); Mayfield, Pelegrini and Quartuccio, all 
supra. 

In his substantive appeal, the veteran specifically noted the 
VCAA as implemented by VA and listed numerous assertions as 
to how the RO had failed to assist him in the development of 
his claim and demanded numerous steps of assistance which he 
deemed pertinent to his claim.  The RO obtained all of the 
veteran's VA treatment records and informed him of the 
applicable law and the evidence he needed to present to 
support his claim.  Among the items the veteran demanded was 
a hearing in VA's law offices with the physician who 
initially treated him in Honolulu and with the physicians who 
treated him in the San Francisco VA Medical Center (VAMC) 
orthopedic and podiatry clinics after his injury.  The 
veteran also demanded that a named provider review his 
records and interview him as concerned his claim.

In light of how the veteran has pursued this claim, the Board 
does not construe this assertion as one for a local RO 
hearing, but that the veteran was demanding a proceeding more 
in the nature of a deposition.  Thus, the Board finds no 
prejudice or denial of due process in the RO's decision to 
not provide the meeting.  The Board further finds that not 
providing the requested interview with the provider was not 
prejudicial, as there was no indication that any information 
not already reflected in the veteran's treatment records 
would be obtained.  Thus, the Board finds that, under the 
circumstances of this case, VA complied with the duty to 
assist the veteran with the development of his claim, 
38 C.F.R. § 3.159(c), that the evidence of record reflects no 
prejudice in the RO decision not to arrange for an 
examination, 38 C.F.R. § 159(d), and that the veteran has 
received proper VA process.

Analysis

In this case, the veteran's claim for compensation benefits 
pursuant to 38 U.S.C.A. § 1151 was filed in September 1997, 
before the effective date of the amendment to Section 1151 
that reincorporates the fault requirement.  See 38 U.S.C.A. 
§ 1151 (West 2002).  Congress specifically provided that the 
amendments to Section 1151 would be applicable to all claims 
filed on or after October 1, 1997.  Pub. L. No. 104-204, 
Title IV, § 422(a), 110 Stat. 2874, 2926 (1996).  Thus, the 
amended statute is not applicable to the veteran's claim.  
See also VAOPGCPREC 40-97 (Dec. 31, 1997).  Accordingly, the 
Board will consider the veteran's claim without regard to 
fault of VA.  See Gardner v. Derwinski, 1 Vet. App. 584 
(1991), aff'd sub nom Brown v. Gardner, 5 F.3d 1456 (Fed. 
Cir. 1993), aff'd, 513 U.S. 115 (1994).

Pursuant to 38 U.S.C.A. § 1151, VA is required to pay 
compensation for disability, aggravation of disability or 
death, to a veteran "in the same manner as if such 
disability, aggravation, or death were service connected," 
under the following circumstances:  Where any veteran shall 
have suffered an injury, or aggravation of an injury, as the 
result of hospitalization, medical or surgical treatment, or 
the pursuit of a course of vocational rehabilitation awarded 
under any of the laws administered by VA, or as a result of 
having submitted to an examination under any such law, and 
the result of the veteran's own willful misconduct, and any 
such injury or aggravation results in additional disability 
to or the death of the veteran.  38 U.S.C.A. § 1151; 38 
C.F.R. § 3.358 (1996).

The presence of additional injury is determined by comparing 
the state of the veteran's physical condition immediately 
preceding the injury with the subsequent physical condition 
resulting from the injury.  38 C.F.R. § 3.358(b)(1) (1996).  
With respect to surgical treatment in particular, a before-
and- after comparison is made of the condition the surgery 
was designed to relieve.  38 C.F.R. § 3.358(b)(1)(ii) (1996).  
In determining whether such additional disability resulted 
from VA medical care, proof of actual causation between the 
treatment and the injury is required.  38 C.F.R. § 
3.358(c)(1) (1996).  

Compensation is not payable under 38 U.S.C.A. § 1151 for the 
continuance or natural progress of diseases or injuries for 
which VA treatment was authorized.  38 C.F.R. § 3.358(b)(2) 
(1996).  Also, compensation is not payable for "necessary 
consequences" of properly administered medical or surgical 
treatment or examination to which the veteran consented.  38 
C.F.R. § 3.358(c)(3) (1996).  Such consequences are 
consequences that are certain to result from, or were 
intended to result from, the examination or medical or 
surgical treatment administered.  Id.  

VA must determine whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether a preponderance of the evidence is 
against the claim, in which case the claim is denied.  Ortiz 
v. Principi, 274 F.3d 1361, 1365-66 (Fed. Cir. 2001); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Here, the veteran does not contend or allege that he incurred 
additional disability in his right ankle, or any other body 
parts, as a result of VA's treatment of his right ankle 
injury.  Instead, as expressed in his lay statements and 
sworn testimony, the veteran maintains that, had his treating 
providers employed certain modes of treatment sooner than 
they did, he would have been able to apply for return to his 
employment as a merchant marine prior to the elimination of 
his specialty of a radio operator.

An October 1996 VA treatment record reflects that the veteran 
was transiting to Hawaii when he injured his right ankle, 
reportedly while chasing a robber the prior night.  He 
reported that he had not done any first aid on his ankle.  
Physical examination revealed swelling of the lateral 
malleolus with minor abrasion and mild erythema of the medial 
malleolus.  The x-ray examination report reflects that the x-
rays showed considerable anterio-lateral soft tissue swelling 
and no evidence of fracture.  The impression was of soft 
tissue swelling over the lateral malleolus.  The provider's 
assessment was acute ankle sprain, right ankle, and treatment 
was Ace wrap and ice as tolerated.  The treatment entry 
reflects that the veteran was to return to the mainland, 
e.g., Continental U.S., and follow up with his primary 
provider.

A November 1996 treatment note of the podiatry clinic at the 
VAMC, San Francisco, reflects that the veteran presented with 
complaints of fungal nails and right ankle pain.  The note 
reflects that he was seen in the orthopedic clinic, was told 
he had no broken bones, and he was provided an ankle brace.  
The provider recommended he continue use of the brace and ice 
and return in four weeks.  The November 1996 note reflects 
that the veteran related that he desired the orthopedic 
clinic treat his left knee and for podiatry to treat his 
ankle.  The provider prescribed a neoprene ankle brace and 
injections of Marcaine and Kenalog.

An early January 1997 follow-up note reflects that the 
veteran related that the new Velcro lace-up ankle brace was 
more comfortable, and that the injection had helped him to an 
extent.  The examination revealed pain along the anterior 
talofibular ligament, right ankle, and in region of sinus 
tarsi, as well as some tenderness along the distal tibia.  
Most of his pain was with inversion and plantar flexion.  He 
was advised to rest and ice the ankle as much as possible and 
to avoid prolonged walking, and he was given another 
injection.

Upon follow-up in late January 1997, the veteran informed the 
provider that he had mildly reinjured his right ankle in 
either November 1996 or December 1996, by inverting his foot.  
The physical examination revealed pain along the anterior 
talofibular ligament, right ankle, in the region of the 
peroneals, and his right lateral malleolus was mildly swollen 
when compared to his left.  The assessment was of a sprain, 
right anterior talofibular ligament and peroneal strain 
secondary to trying to immobilize injured area.  It was 
decided that an orthotic device would be used to stabilize 
the foot and ankle since the veteran was prone to supinating, 
and because the peroneals seemed to be splinting the injured 
area.

An April 1997 note reflects that the veteran reported that, 
while exiting a BART train two days earlier, he fell over a 
young child and reportedly injured his left shoulder, left 
hip, and had lateral chest pain.  When the veteran was seen 
by podiatry in May 1997, he related that his right ankle pain 
had been gradually getting less severe, but that he was 
concerned over the length of time it was taking for him to 
return to normal.  The examination revealed pain with 
palpation of the anterior and lateral right ankle joint and 
pain with forced dorsiflexion.  The range of motion was good; 
there was no crepitus; and the strength was normal.  The 
assessment was of status post-right inversion ankle sprain, 
with some residual discomfort consistent with the course of 
the injury, and he was to continue to wear the brace.

An August 1997 podiatry note reflects that the veteran 
reported continued pain, even with wear of the brace to 
stabilize his foot, and that he was awaken from sleep by a 
cramping pain.  The examination revealed peroneal spasm at 
rest and pain on palpation of both the peroneus brevis tendon 
as well as the peroneal muscle group lateral leg.  X-rays 
showed no osseous abnormalities of the right ankle, and the 
examiner ordered a MRI examination to rule out anterior 
talofibular ligament tear, and the veteran was placed in a 
cam-walker to alleviate the peroneal spasm.

The September 1997 note reflects that the veteran related 
that the peroneal spasms had eased, and examination revealed 
less peroneal spasm at rest and less pain on palpation of 
peroneus brevis tendon as well as the peroneal muscle group 
lateral leg.  There was pinpoint pain on palpation of the 
anterior talofibular ligament.  The MRI showed a possible 
tear of the posterior inferior talofibular ligament.  He was 
to continue to rest, ice, and elevate the right ankle, and to 
use the cam-walker when ambulating.

The October 1997 note reflects the veteran's pain had 
lessened, but he still experienced occasional sharp shooting 
pain.  The examiner elicited pain only twice on palpation, 
and the veteran no longer had pain on inversion or any range 
of motion of the right foot.  The assessment was of one-year 
status post-ankle sprain and doing well.  The provider 
recommended that the veteran gradually return to using his 
normal shoes; that he use high top shoes for ankle support or 
tennis shoes with rigid heel counter; and that he continue to 
use the cam-walker, ice, and rest and strength exercises.

The November 1997 note reflects the veteran reported 
continued occasional sharp shooting pain.  The examiner 
assessed status post-ankle sprain and still having pain 
despite some improvement over the past year.  When the 
veteran was seen in February 1998, he continued to complain 
that his right ankle was painful despite use of a soft brace.  
However, the examination revealed a full range of motion 
without swelling.

An August 2002 podiatry treatment note reflects that the 
veteran denied then current pain or limitation in activities 
of daily living, but that he had noted pain two weeks 
earlier, and he tried an ankle brace for two days, but it did 
not help.  The examiner noted that the veteran was not aware 
if his pain was related to a recent hernia repair.  He also 
related that he had not been wearing his shoe inserts because 
his shoes did not fit with them inserted.  The examination 
revealed the medial and lateral ankle ligaments to be tender 
to palpation.  There was no remarkable anterior or posterior 
ankle joint line pain elicited and no pain on range of 
motion.  The examiner assessed right ankle pain residual 
possibly exacerbated by trauma, which the veteran may not 
have perceived while on pain medication related to his hernia 
repair.  After a diagnostic ankle block, the veteran reported 
he still had pain one hour later.  The examiner indicated 
that the collateral joint ankle ligaments were most likely 
the cause of the pain.  Notably, however, upon examination on 
the next day, the examiner detected no pain on palpation of 
the foot or lower leg, and the veteran's range of motion 
increased in all planes.  No pain, crepitus, or gross 
deformity was appreciated; and the muscle strength was within 
normal limits for all muscle groups.  The assessment was of 
status post-6-years ankle joint sprain without sequelae.  The 
veteran was to continue to use the ankle joint brace, 
exercises, and the shoe inserts.

In view of the foregoing, the evidence of record does not 
show that the veteran incurred any additional disability as a 
result of the VA treatment he received for his sprained 
ankle.  As such, whatever opinion the veteran may have 
concerning his medical treatment is not deemed competent, as 
there is no showing that he has any medical training.  While 
lay persons may relate the symptoms they observed, they are 
not competent to render an opinion on matters which require 
medical knowledge, such as the underlying condition which is 
causing the symptoms observed.  See Edenfield v. Brown, 8 
Vet. App. 384, 388 (1995); Robinette v. Brown, 8 Vet. App. 
69, 74 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); see also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
In any event, whatever merit the veteran's opinion that he 
would have healed sooner may have, the bottom line is that 
the medical evidence of record does not show him to have 
incurred additional disability.  Accordingly, the appeal is 
denied.


ORDER

Entitlement to benefits under the provisions of 38 U.S.C.A. § 
1151 for a right ankle disability, as the result of VA 
treatment from October 1996 to October 1997, is denied.



	                        
____________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


